Citation Nr: 0700576	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus, to include on the basis of separate 
compensable evaluations for each ear.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to July 
1979.  

This matter was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Indianapolis, Indiana, (hereinafter 
RO).  On October 18, 2004, the Board issued a decision which 
denied the veteran's claim for an increased rating for 
tinnitus.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter CAVC).  In May 2005, the CAVC issued an 
Order granting a Joint Motion for Remand, which found 
deficiencies within the Board's October 2004 decision.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran through his representative requests an increased 
evaluation for tinnitus, specifically a 10 percent evaluation 
for each ear.  The RO denied the veteran's request because 
under Diagnostic Code (DC) 6260, there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the CAVC 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.   

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


